Exhibit – 10.1

* A portion of this material is confidential and has been omitted and filed
separately with the Securities and Exchange Commission.

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”), dated as of July 23, 2007, is made
by and between, on the one hand, Dana Corporation (“DC”), Torque-Traction
Manufacturing Technologies, LLC. (“TTM”) and Dana Heavy Axle Mexico, S.A. de
C.V. (“DHAM”) (collectively, “Dana”); and, on the other hand, Sypris Solutions,
Inc. (“SS”), Sypris Technologies, Inc. (“ST”), Sypris Technologies Marion, LLC
(“STM”) and Sypris Technologies Mexico, S. de R.L. de C.V. (“STMex”)
(collectively, “Sypris,” and, collectively with Dana, the “Parties”).

Recitals

 

A. On March 3, 2006 (the “Petition Date”), DC, TTM and 39 of their affiliates
(collectively, the “Debtors”) filed petitions for relief under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).
The Debtors’ chapter 11 cases (collectively, the “Chapter 11 Cases”) are being
jointly administered under Case Number 06-10354 (BRL). DHAM and various other
non-U.S. subsidiaries and affiliates of DC have not filed petitions for relief
under chapter 11 of the Bankruptcy Code, nor commenced any similar or ancillary
insolvency or reorganization proceedings.

 

B. Before the Petition Date, Dana and Sypris entered into various agreements,
including without limitation: (i) that certain supply agreement by and among DC,
ST and STM, dated on or about May 31, 2001 (as amended, the “Marion Supply
Agreement”), (ii) that certain supply agreement by and among DC, TTM and ST,
dated on or about December 8, 2003 (as amended, the “Morganton Supply
Agreement”), and (iii) that certain supply agreement by and among DC, DHAM, ST
and STMex, dated on or about June 30, 2004 (as amended, the “Toluca Supply
Agreement”) (collectively, the Marion Supply Agreement, the Morganton Supply
Agreement, and the Toluca Supply Agreement, the “Supply Agreements”).

 

C. On May 10, 2006, Dana and Sypris entered into a settlement agreement, which
was approved by the Bankruptcy Court on May 17, 2006 (the “May Agreement”)
(collectively, the Supply Agreements and the May Agreement are referred to
herein as the “Existing Agreements”).

 

D. On December 6, 2006, the Arbitrator in a dispute between and among the
parties to the Supply Agreements (the “Arbitration”) issued his Final Award of
Arbitrator Relating to the Pricing and Sourcing of Gear Sets, which award was
modified by the Arbitrator’s January 29, 2007 Order Relating to Motion of
Respondents to Clarify the Gear Set Award Dated December 6, 2006 (collectively,
the “Arbitration Award”).

 

E. On December 15, 2006, the Debtors filed Motion For An Order, Pursuant to
Section 363 of the Bankruptcy Code, Authorizing Them to Enter Into a Staged
Re-Sourcing Program for Parts Currently Supplied by Sypris Technologies, Inc.
(Docket No. 4421) (the “Re-Sourcing Motion”). On May 30, 2007, Sypris filed an
objection to the Re-Sourcing Motion (the “Objection”), and on June 6, 2007, Dana
filed a reply thereto (the “Reply”).



--------------------------------------------------------------------------------

F. In addition, the parties have conducted extensive discovery in connection
with the Re-Sourcing Motion and on May 15, 2007, the Court ordered mediation and
approved the appointment of Denis Cronin, as Mediator, with respect to the
disputes between the parties (the “Mediation”).

 

G. Dana and Sypris desire to resolve all currently outstanding issues between
the Parties and, further, to commit themselves to an agreement with respect to
the continuous and uninterrupted supply of parts from Sypris to Dana (the “New
Agreement”). A copy of the New Agreement is attached hereto as Exhibit 1.

 

H. The Parties, with the concurrence of the Official Committee of Unsecured
Creditors in the Chapter 11 Cases, have agreed that ST will have (i) an allowed,
general, unsecured, nonpriority claim in the amount of Eighty-Nine Million Nine
Hundred Thousand Dollars ($89,900,000.00) in the DC Chapter 11 Case and an
allowed, general unsecured, non-priority claim in the amount of Thirty Million
Dollars ($30,000,000.00) in the TTM Chapter 11 Case (collectively, the “Sypris
Allowed Claims”), as further described herein.

Agreement

In consideration of the foregoing recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Dana and Sypris agree as follows:

 

1. Approval of New Agreement. No later than July 24, 2007, the Debtors shall
file a motion and proposed order pursuant to Bankruptcy Rule 9019 (the
“Motion”), seeking entry of an order approving this Agreement and the New
Agreement (the “Approval Order”). The Approval Order shall be in form and
substance acceptable to Dana and Sypris. The Debtors and Sypris shall each
utilize their best efforts to expedite consideration of the Motion and to obtain
Bankruptcy Court entry of the Approval Order. Until such time as the Bankruptcy
Court enters the Approval Order and the New Agreement becomes effective by its
terms, the Parties agree to operate pursuant to the terms of the May Agreement.

 

2. Transfer of Non-Core Business.
****OMITTED****************************************************************

*******************************************************************************************************

*******************************************************************************************************

*******************************************************************************************************

 

3.

Resolution and Release of Disputes. Except with respect to the Reserved Matters
(as defined in Section 5 below), and the Sypris Allowed Claims, Dana on behalf
of itself and its officers, directors, agents, shareholders, affiliates,
subsidiaries, related or parent

 

2



--------------------------------------------------------------------------------

 

entities, successors and assigns, and Sypris, on behalf of itself and its
officers, directors, agents, shareholders, affiliates, subsidiaries, related or
parent entities, successors and assigns, mutually release and discharge each
other from and waive any and all claims, counterclaims, remedies and causes of
action of any kind which arose from events, defects, claims, or other conditions
occurring or existing on or before July 15, 2007 (whether liquidated or not,
contingent or not, known or unknown), that any of them may have against any
unaffiliated Party (including such Party’s affiliates, subsidiaries,
predecessors, successors, employees, directors, officers, stockholders and
assigns) relating to the Dana / Sypris commercial relationship or any of the
Existing Agreements, (including any claims possessed by Dana arising under
sections 544 through 550 of the Bankruptcy Code or similar provisions of state
law, and including any claims by Sypris for future payments by Dana pursuant to
the Arbitration Award). The foregoing is an intentional and knowing waiver,
discharge and release by the Parties.

 

4. Dismissal of Arbitration. Dana and Sypris agree to promptly and jointly
notify the Arbitrator in the Arbitration, following the entry of the Approval
Order and the New Agreement having become effective, by its terms, that the
remaining claims in the Arbitration have been settled and released pursuant to
this Agreement.

 

5. Reserved Matters. The Parties reserve their rights to assert any available
claims or causes of action and/or assert any factual or legal defenses to such
claims or causes of action that relate to the following matters (the “Reserved
Matters”):

 

  a. All warranty claims related to the Parts sold by Sypris to Dana, unless
Dana, its affiliates, subsidiaries, predecessors or successors (or their
respective directors, officers, employees, consultants or agents) had notice or
other knowledge of such potential claims on or before July 15, 2007 (for
avoidance of doubt, if a warranty claim is subsequently made that was previously
unknown, but relates to the period prior to and including July 15, 2007, then
the warranty provisions of the applicable Supply Agreement shall apply and
govern any such claims). This does not otherwise expand or modify the rights and
obligations of the Parties as provided in the applicable Supply Agreement;

 

  b. All warranty claims related to the material sold by Dana or its designated
suppliers to Sypris, unless Sypris, its affiliates, subsidiaries, predecessors
or successors (or their respective directors, officers, employees, consultants
or agents) had notice or other knowledge of such potential claims on or before
July 15, 2007 (for avoidance of doubt, if a warranty claim is subsequently made
that was previously unknown, but relates to the period prior to and including
July 15, 2007, then the warranty provisions of the applicable Supply Agreement
shall apply and govern any such claims). This does not otherwise expand or
modify the rights and obligations of the Parties as provided in the applicable
Supply Agreement.

 

  c. All claims by Dana for contribution or indemnity, and all other claims by
Dana related to the assertion of claims by third parties against Dana (whether
brought under a theory of strict liability, negligence or other legal theory),
related to Parts sold by Sypris to Dana. Dana represents to Sypris that, based
on reasonable inquiry of those persons in its legal department responsible for
product liability claims against Dana, it is not currently aware of any claims
against Dana for which it would seek contribution or indemnity from Sypris.

 

3



--------------------------------------------------------------------------------

  d. All claims by Sypris for contribution or indemnity, and all other claims by
Sypris related to the assertion of claims by third parties (including Dana
affiliates) against Sypris (whether brought under a theory of strict liability,
negligence or other legal theory), related to Materials sold by Dana (or Dana’s
designated suppliers) to Sypris. Sypris represents to Dana that, based on
reasonable inquiry of those persons in its legal department responsible for
product liability claims against Sypris, it is not currently aware of any claims
against Sypris for which it would seek contribution or indemnity from Dana.

 

  e. Notwithstanding any rejection of the asset purchase agreements relating to
the Supply Agreements (the “Asset Purchase Agreements”), or other termination of
the Asset Purchase Agreements, Dana shall retain its responsibility for
indemnification of any environmental claims under the terms of the applicable
Asset Purchase Agreement for the facility sold by Dana to Sypris, but only to
the extent that Dana is entitled to indemnification from any prior owner of such
facility and Dana shall remit to Sypris any proceeds received by Dana on account
of such indemnification by any such prior owner. The Parties agree that if Dana
obtains an assignment of its indemnification rights from any such prior owner in
favor of Sypris, then such assignment shall relieve Dana of this duty to
indemnify with respect to such facility. DC represents that it previously
entered into a Settlement Agreement and Release between Eaton Corporation and DC
dated April 2003 (the “Eaton Settlement”) which remains legally binding and in
full effect as of the date of this Settlement Agreement, an unsigned copy of
which has been provided to Sypris, and further represents that the Eaton
Settlement has not been amended, terminated or otherwise modified, and that DC
will not terminate or otherwise reject the Eaton Agreement in the Chapter 11
Cases or otherwise amend or modify the Eaton Agreement without the prior written
consent of Sypris which consent will not be unreasonably withheld. If Sypris has
previously asserted or otherwise preserved a valid claim or right to bring a
claim against Dana for indemnification related to environmental liabilities
associated with the Marion or Toluca facilities that Dana released in the Eaton
Settlement or in any other agreement or arrangement with Eaton or otherwise (a
“Released Obligation”), then notwithstanding anything to the contrary in this
Agreement, Dana retains its obligation to indemnify Sypris under the Marion
Asset Purchase Agreement and the Toluca Asset Purchase Agreement solely with
respect to such Released Obligations, if any.

 

  f.

Notwithstanding any rejection of the Asset Purchase Agreements, or other
termination of the Asset Purchase Agreements, Dana agrees to continue its
efforts concerning the transfer of water rights to Sypris pursuant to paragraph
2.17 of the Asset Purchase Agreement dated June 30, 2004 concerning the Toluca,
Mexico facility (the “Toluca APA”) and, to the extent of any obligation to do so
under section 8.2(b) of the Toluca APA, Dana agrees to indemnify Sypris with
respect to any claim by Dana or its Affiliates against Sypris concerning the
unauthorized provision of water to Dana or its Affiliates, provided that Sypris
continues to

 

4



--------------------------------------------------------------------------------

 

supply water to Dana consistent with its historical practice under the parties’
lease concerning the Toluca, Mexico facility unless ordered to cease supplying
by an appropriate governmental authority.

 

  g. All outstanding, unpaid invoices for Parts tendered to Dana by Sypris, and
all outstanding, unpaid invoices for raw material or components tendered by Dana
to Sypris, in each case, on or after April 15, 2007.

 

6. Sypris’ Pre-Petition Claims. Subject only to the provisions of paragraph 7
below, upon the entry of the Approval Order and the New Agreement becoming
effective, the Sypris Allowed Claims shall immediately and without any further
action or notice of any sort, be irrevocably allowed (a) in the amount of
Eighty-Nine Million Nine Hundred Thousand Dollars (($89,900,000.00) in the DC
Chapter 11 Case and in the amount of Thirty Million Dollars ($30,000,000.00) in
the TTM Chapter 11 Case, provided that Sypris shall not be entitled to recover
from such claims, more than $89,900,000.00 in the aggregate from any or all of
the Debtors’ estates (including, no more than $30,000,000.00 from the TTM
estate), unless general unsecured claims in either of the estates are entitled
to receive post-petition interest in which event Sypris shall be entitled to
prove its right to receive post-petition interest. Other than as set forth in
the preceding sentence, the Sypris Allowed Claims shall not be subject to
subordination, disallowance, or reclassification, and shall not be reduced by or
subject to any counterclaim, offset or dispute of any sort, including, without
limitation, by reason of any Reserved Matter. Sypris agrees not to oppose a
provision in a plan of reorganization or motion proposed by Dana which seeks
substantive consolidation of the DC and TTM Chapter 11 Cases. Upon any
consolidation of the bankruptcy estates of DC and TTM for purposes of plan
distribution, the Sypris DC claim and the Sypris TTM claim shall be deemed
merged into a single claim of Eighty-Nine Million Nine Hundred Thousand Dollars
($89,900,000.00) against the consolidated estate.

 

7. Post-confirmation Survival. Notwithstanding Bankruptcy Code Section 1141, the
obligations of Dana under this Settlement Agreement and under the New Agreement
shall survive confirmation of any plan of reorganization that may be confirmed
in the cases unimpaired. Any order confirming a plan or plans of reorganization
shall provide for the survival of such obligations.

 

8. Bankruptcy Court Approval. All provisions of this Agreement become null and
void in the event the Approval Order is either not obtained or is reversed by a
final order no longer subject to appeal; provided however, that to the extent
practicable all of the Parties’ rights shall be restored to be as they existed
prior to this Agreement, and any delay caused by the settlement contained herein
or the Motion shall not adversely affect or prejudice such rights.

 

9. Entire Agreement. This Agreement together with the New Agreement contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior agreements and understandings between the Parties
pertaining to such subject matter, including without limitation, the Settlement
Agreement. No change in or amendment to this Agreement shall be valid unless set
forth in writing and signed by all of the Parties after the execution of this
Agreement. To the extent any term in this Agreement conflicts with any term in
the New Agreement, the Parties agree that the New Agreement shall control.

 

5



--------------------------------------------------------------------------------

10. Authority. Each person who executes this Agreement represents that he or she
is duly authorized to execute this Agreement on behalf of the respective parties
and that each such party has full knowledge of and has consented to this
Agreement, provided that, with respect to Dana, such authority is subject to
approval by the Bankruptcy Court.

 

11. Successors and Assigns. The provisions and covenants contained herein shall
inure to and be binding upon the permitted successors, transferees, heirs and
assigns of the parties hereto.

 

12. Section Headings. The headings in this Agreement are solely for convenience
of reference and shall not affect its interpretation.

 

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same agreement.

 

14. Governing Law. This Agreement shall be construed in accordance with the laws
of the state of Ohio.

 

15. Bankruptcy Court Jurisdiction. The Bankruptcy Court shall have exclusive
jurisdiction over any disputes concerning the interpretation and implementation
of this Agreement.

 

Dana Corporation  

Treasurer

  Title

 

/s/ Teresa Mulawa

Signature

Teresa Mulawa

Printed Name

Treasurer

Title Torque-Traction Manufacturing Technologies, Inc.

/s/ Teresa Mulawa

Signature

Teresa Mulawa

Printed Name

 

6



--------------------------------------------------------------------------------

Dana Heavy Axle Mexico, S.A. de C.V.

   

Sypris Technologies Marion, LLC

/s/ Carlos Porras

   

/s/ Jeffrey T. Gill

Signature     Signature

Carlos Porras

   

 

Printed Name     Printed Name

 

   

 

Title     Title Sypris Solutions, Inc.     Sypris Technologies Mexico, S. de
R.L. de C.V.

/s/ Jeffrey T. Gill

   

/s/ Jeffrey T. Gill

Signature     Signature

 

   

 

Printed Name     Printed Name

 

   

 

Title     Title Sypris Technologies, Inc.    

/s/ Jeffrey T. Gill

    Signature    

 

    Printed Name    

 

    Title                                                

 

7